Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 9, 2014

                                    No. 04-12-00108-CV

           IN THE INTEREST OF M.G.N. AND A.C.N., MINOR CHILDREN,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-17947
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
        On April 24, 2013, this court issued an opinion in this appeal wherein this matter was
reversed and remanded to the trial court. On August 22, 2014, the Texas Supreme Court
reversed this court’s opinion and remanded the cause to this court for further proceedings
consistent with its opinion. This matter was reinstated on the court’s docket on September 23,
2014. The parties were given time to file additional briefing. Appellant’s brief was filed on
October 23, 2014. On November 25, 2014, Appellee filed a motion requesting an extension of
time to file a supplemental brief. The motion is granted. Appellee’s supplemental brief is
deemed filed on December 1, 2014.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court